Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [Debevoise & Plimpton LLP Letterhead] October 8, 2007 VIA EDGAR AND HAND DELIVERY Ms. Dana Hartz Staff Accountant Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Mail Stop 3561 Re: Syncora Holdings Ltd. Form 10-K for the Fiscal Year Ended December 31, 2007 and Form 10-Q for the Quarterly Period Ended June 30, 2008 File No. 001-32950 Dear Ms. Hartz: This letter acknowledges the receipt by Syncora Holdings Ltd. (the Company) of your letter, dated September 25, 2008, relating to its Annual Report on Form 10-K for the fiscal year ended December 31, 2007 filed with the Securities and Exchange Commission (the Commission) on March 17, 2008 and its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2008 filed with the Commission on August 11, 2008. As discussed over the telephone with you, the Companys management team is in the process of implementing the second phase of its strategic plan, including negotiation with the counterparties to Syncora Guarantee Inc.s credit default swap and financial guarantee contracts. Due to these circumstances, the Company advises the Staff that it expects to file a response to your letter on or before November 20, 2008. The Company also advises the Staff that, to extent it does not disagree with the Commissions comments and to the extent practicable, it intends to include disclosure responsive to the comments in its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2008. **** If you have any questions regarding this letter, please do not hesitate to call Steven J. Slutzky at (212) 909-6036 or Mariana França Pereira at (212) 909-6399. Sincerely, /s/ Steven J. Slutzky Steven J. Slutzky cc: Elizabeth A. Keys Syncora Holdings Ltd. 2
